Citation Nr: 0534739	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-27 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck condition.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Entitlement to an increased rating for service-connected 
residuals of a right hip injury, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
residuals of a right foot injury, currently evaluated as 10 
percent disabling.

6.  Entitlement to a compensable rating for service-connected 
residuals of a left ring finger injury.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In June 1993, the 
RO determined that new and material evidence had not been 
presented to reopen claims for service connection for a low 
back condition, and a neck condition.  In August 1995, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
sinusitis, and denied a claim for a compensable rating for 
service-connected residuals of a right foot injury.  In 
September 1997 the RO increased the noncompensable ratings 
for residuals of right hip injury and residuals of right foot 
injury to 10 percent ratings.  In June 1999, the RO denied 
the claim for a compensable rating for service-connected 
residuals of a left ring finger injury.  The veteran appealed 
all of the aforementioned decisions.  The RO subsequently 
increased the ratings for the veteran's residuals of a right 
hip injury to 20 percent.  However, since the increases 
assigned in 1997 and subsequently did not constitute full 
grants of the benefits sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the member of the Board rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims files contain a number of medical reports in which 
the veteran has reported that he is receiving disability 
benefits from the Social Security Administration (SSA).  See 
e.g., VA demographic information (VA Form 10-1349), dated in 
September 1989; VA progress notes, dated in June and October 
of 1997, April, July and August of 1998, January 2003, August 
2005.  The SSA's records are not currently associated with 
the claims files.  The administrative decision by SSA, along 
with the medical evidence relied upon, must be obtained and 
associated with the claims folder.  Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.

2.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

